Name: Regulation (EEC) No 964/71 of the Commission of 10 May 1971 on determining the origin of the meat and offals, fresh, chilled or frozen, of certain domestic animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 253 No L 1 04/12 Official Journal of the European Communities 11.5.71 REGULATION (EEC) No 964/71 OF THE COMMISSION of 10 May 1971 on determining the origin of the meat and offals, fresh, chilled or frozen, of certain domestic animals THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, origin of the country where it took place; whereas, in view of current practices in the agricultural sector concerned, it is appropriate to adopt as a minimum fattening period before slaughter a period of three months for horses, asses, mules and cattle and of two months for swine, sheep and goats ; Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 802/681 of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular Article 14 thereof; Whereas, where slaughter of the animals was not preceded by a fattening period at least equal to the above periods, the meat and offals should be recognised as originating in the country where the animals from which they were obtained were fattened or reared for the longest period; Whereas Article 5 of that Regulation provides that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation that is economically justified was performed having been carried out in an undertaking equipped for the purpose and resulting in the manufacture of a new product or representing an important stage of manufacture ; Whereas, in the absence of concurring Opinion from the Committee on Origin, the Commission was not able to adopt the provisions which it had envisaged in this connection in accordance with the procedure provided for in Article 14 (3 ) (a) of Regulation (EEC) No 802/68 ; whereas, in pursuance of the provisions of paragraph 3 (b) and (c) of that Article, the Commission submitted to the Council a proposal relating to the measures to be taken and whereas, by the end of a period of three months since the matter was placed before the Council, the latter has not acted ; Whereas the edible meat and offals of the animals falling within headings Nos 01.01 to 01.04 of the Common Customs Tariff, fresh, chilled or frozen, obtained by the slaughter of those animals cannot be considered to have undergone, by reason of slaughter and related operations such as evisceration, skinning, cutting and refrigeration, a substantial process or operation within the meaning of Article 5 of Regulation (EEC) No 802/68 ; HAS ADOPTED THIS REGULATION: Article 1 Whereas the slaughter of the animals in question, preceded by a fattening period in the same country, may be regarded as the last substantial process within the meaning of the said Article 5 and therefore confers on the meat and offals thus obtained the The slaughter of domestic animals falling within headings Nos 01.01 and 01.04 of the Common Customs Tariff shall confer on the edible meat and offals, fresh, chilled or frozen, which are thus obtained, the origin of the country or of the Community, according as the slaughter took place there, only if the animals in question have been fattened in that country or in the Community during a period of at least three months in the case of1 OJ No L 148, 8.6.1968, p . 1 . 254 Official Journal of the European Communities horses , asses, mules and cattle and of at least two months in the case of swine, goats and sheep . Article 3 This Regulation shall enter into force on 1 June 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Article 2 Done at Brussels, 10 May 1971 . For the Commission If the slaughter does not satisfy the conditions laid down in Article 1 of the Regulation, the meat and offals referred to in that Article shall be considered as originating in the country where the animals from which they were obtained were fattened or reared for the longest period. The President Franco M. MALFATTI